Title: From James Madison to Thomas Jefferson, 28 September 1819
From: Madison, James
To: Jefferson, Thomas


Dear SirMontpellier Sepr. 28. 1819
I received yesterday yours of the 23d. inclosing the draft of a report from the Visitors, in which I see no occasion for addition or alteration; but much for regret at the deficiency of our resources. The subject is presented however to the Legislature, with the most inviting aspect for their attention and assistance. I shall endeavour to be with you about saturday, and Mrs. Madison will have the pleasure of joining in the opportunity of seeing you all as she does in offering now affectionate salutations & respects.
James Madison
